                                                               SO ORDERED.


                                                                Dated: November 16, 2018
  1

  2
                                                               ______________________________________
  3                                                            Madeleine C. Wanslee, Bankruptcy Judge

  4

  5

  6                              UNITED STATES BANKRUPTCY COURT
  7                                       DISTRICT OF ARIZONA
  8    In re
                                                          Chapter 13
  9    YOLANDA ORLENA HOLDEN,                             Case No. 2-17-bk-12249 MCW
 10
                                     Debtor.              ORDER DISMISSING CASE
 11

 12

 13

 14
          The Trustee having notified the Court that the Debtor failed to bring plan payments current,
 15
      file a modified plan or a motion for a moratorium, or convert to Chapter 7, the Court finds cause
 16
      for dismissing the case pursuant to 11 U.S.C. § 1307(c)(1) and (c)(4).
 17

 18       NOW, THEREFORE, IT IS ORDERED:

 19       (A) This case is dismissed and the Clerk of the Court will give notice of the dismissal to all

 20   parties in interest;

 21       (B) A motion to reinstate the case may be granted without a hearing if the Trustee approves

 22   the proposed reinstatement order. If the Trustee does not approve of reinstatement of the case,

 23   the matter may be set for hearing upon the Debtor's motion. The Court may set a hearing on any

 24   motion to reinstate on the request of an interested party who had joined the Trustee's request for

 25   dismissal;

 26




Case 2:17-bk-12249-MCW          Doc 89 Filed 11/16/18 Entered 11/19/18 08:23:22                Desc
                                Main Document    Page 1 of 3
  1      (C) Pursuant to 28 U.S.C. § 586(e)(2), the Trustee shall be paid his percentage fee from all
  2   payments and property received, even if the case is reinstated and converted to another chapter.
  3   After payment of the Trustee's percentage fee, subject to the provisions herein, the Trustee will
  4   retain the funds in the case pending Court approval of the payment of administrative expenses
  5   of the attorney for the Debtor. If the Chapter 13 Plan contains an application for payment of
  6   administrative expenses and no party in interest filed an objection to the application, then the
  7   counsel for the Debtor may lodge an order approving the application within ten days after the
  8   Court enters this Dismissal Order. Alternatively, counsel for the Debtor has ten days after the
  9   Court enters this Dismissal Order to file and notice out a separate fee application. The Trustee is
 10   to pay from the funds on hand any adequate protection payments previously ordered by the
 11   Court. If there is an insufficient amount of funds on hand to pay all allowed administrative
 12   expenses and adequate protection payments, then the Trustee shall pay the administrative
 13   expenses and adequate protection payments pro rata. Any remaining funds will be returned to
 14   the Debtor. If the attorney for the Debtor fails to timely lodge such Order or file a fee
 15   application, the Trustee may pay out the funds according to this Order; and
 16      (D) If the Court has entered a payroll deduction order on the wages of the Debtor, then the
 17   Court vacates that order.
 18

 19

 20
                          ORDER SIGNED AND DATED ON PAGE ONE
 21

 22

 23

 24

 25




                                                                                                In re Holden
                                                                               Case No. 2-17-bk-12249 MCW
Case 2:17-bk-12249-MCW                              2
                                  Doc 89 Filed 11/16/18  Entered        11/19/18 08:23:22        Desc
                                                                                     Order Dismissing  Case
                                  Main Document    Page 2 of 3
   1   A copy of the proposed Order Dismissing Case was
       mailed or emailed by the Chapter 13 Trustee
   2
       on or before the date signed below to:
   3

   4
          YOLANDA ORLENA HOLDEN
   5      5631 NORTH 46TH DRIVE
          GLENDALE, AZ 85301
   6

   7

   8      CATALYST LEGAL GROUP, PLLC

   9      1820 E. RAY ROAD
          CHANDLER, AZ 85225
  10
          nathan@catalyst.lawyer;morgan@catalyst.lawyer
  11

  12
                      Digitally signed by
  13                  Becky Kahlstorf
                      Date: 2018.11.16
  14                  09:43:55 -07'00'
       _____________________________________
  15   B Kahlstorf

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                                                    In re Holden
                                                                   Case No. 2-17-bk-12249 MCW
Case 2:17-bk-12249-MCW      Doc 89 Filed 11/16/18 Entered   11/19/18 08:23:22        Desc
                                                                         Order Dismissing  Case
                            Main Document    Page 3 of 3
